                Case 3:19-cv-05857-SI Document 26 Filed 11/18/19 Page 1 of 2



 1   W. Scott Holleman (#310266)
     Marion C. Passmore (#228474)
 2   BRAGAR EAGEL & SQUIRE, P.C.
     101 California Street, Suite 2710
 3
     San Francisco, California 94111
 4   Telephone: (415) 365-7149
     Fax: (212) 214-0506
 5   Email: holleman@bespc.com
            passmore@bescpc.com
 6
     Attorneys for Movant Fiyyaz Pirani
 7   and Proposed Lead Counsel for the Class
 8

 9
                                   UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11
     TYLER DENNEE, Individually and On Behalf of   Case No. 3:19-cv-05857-SI
12   All Others Similarly Situated,
                                                   CLASS ACTION
13                 Plaintiff,
                                                   DECLARATION OF W. SCOTT
14         v.                                      HOLLEMAN IN SUPPORT OF MOTION
15                                                 OF FIYYAZ PIRANI FOR
     SLACK TECHNOLOGIES, INC., STEWART             APPOINTMENT AS LEAD PLAINTIFF
16   BUTTERFIELD, ALLEN SHIM, BRANDON              AND APPROVAL OF SELECTION OF
     ZELL, ANDREW BRACCIA, EDITH COOPER,           LEAD COUNSEL
17   SARAH FRIAR, JOHN O’FARRELL,
     CHAMATH PALIHAPITIYA, and GRAHAM              Date:        January 10, 2020
18   SMITH,                                        Time:        10:00 a.m.
19                                                 Courtroom:   1, 17th Floor
                   Defendants.                     Judge:       Honorable Susan Illston
20

21

22

23

24

25

26
27

28

30                                                      Case No. 3:19-cv-05857-SI
      DECLARATION OF W. SCOTT HOLLEMAN IN SUPPORT OF MOTION OF FIYYAZ PIRANI
31     FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF SELECTION OF LEAD
                                    COUNSEL
                 Case 3:19-cv-05857-SI Document 26 Filed 11/18/19 Page 2 of 2



 1          I, W. Scott Holleman, hereby declare as follows:

 2          1.      I am a Partner with the law firm of Bragar Eagel & Squire, P.C., counsel for Movant

 3   Fiyyaz Pirani (“Movant”), and a member in good standing for the bar of the State of California. I

 4   respectfully submit this declaration in support of Movant’s Motion for Appointment as Lead Plaintiff

 5   and Approval of Selection of Lead Counsel in the above-captioned action. This declaration is based

 6   on my own personal knowledge and/or the firm’s records of the matters stated herein and, if called

 7   upon, I could and would competently testify thereto.

 8          2.      Attached hereto as Exhibit A is a true and correct copy of the Private Securities

 9   Litigation Reform Act Certification signed by Movant attaching his transactions in Slack Technologies,

10   Inc. (“Slack”) securities.

11          3.      Attached hereto as Exhibit B is a true and correct copy of the loss chart detailing

12   Movant’s losses as a result of his investments in Slack.

13          4.      Attached hereto as Exhibit C is a true and correct copy of the press release originally

14   published on September 19, 2019, on Business Wire announcing the pendency of the securities lawsuit.

15          5.      Attached hereto as Exhibit D is a true and correct copy of the firm résumé of Bragar

16   Eagel & Squire, P.C.

17          I declare under penalty of perjury under the laws of the United States of America that the

18   foregoing facts are true and correct. Executed this 18th day of November, 2019.

19

20                                                /s/ W, Scott Holleman
                                                  W. Scott Holleman
21

22

23

24

25

26
27

28

30                                         2              Case No. 3:19-cv-05857-SI
      DECLARATION OF W. SCOTT HOLLEMAN IN SUPPORT OF MOTION OF FIYYAZ PIRANI
31     FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF SELECTION OF LEAD
                                    COUNSEL
